
	

113 S2596 IS: To amend title 18, United States Code, to establish Federal criminal penalties for interstate child endangerment. 
U.S. Senate
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2596
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to establish Federal criminal penalties for interstate child
			 endangerment. 
	
	1.Interstate child endangerment(a)In generalChapter 110A of title 18, United States Code, is amended by inserting after section 2261A the
			 following:2261B.Interstate child endangerment(a)Offenses(1)Travel or conduct of offenderIt shall be unlawful for any person who travels in interstate or foreign commerce or enters or
			 leaves Indian country or is present within the special maritime and
			 territorial jurisdiction of the United States to purposely, knowingly, or
			 negligently cause substantial risk of death or serious bodily injury to a
			 child by—(A)placing the child in the physical custody of another individual who the person knows has previously
			 purposely or knowingly caused bodily injury to a child; or(B)operating a motor vehicle under the influence of alcohol or a controlled substance, in violation of
			 the law of the State in which the motor vehicle is being operated, while
			 the child
			 is in the motor vehicle.(2)Causing travel of victimIt shall be unlawful for any  person to cause a child to travel in interstate or foreign commerce
			 or to enter or leave Indian country by force, coercion, duress, or fraud
			 and in the course of, as a result of, or to facilitate such conduct or
			 travel, to commit or attempt to commit an offense under paragraph (1).(b)PenaltiesA person who commits an offense under subsection (a) shall be fined not more than $50,000,
			 imprisoned for not more than 10 years, or both.(c)DefinitionsIn this section—(1)the term child means an individual who has not attained 14 years of age; and(2)the term controlled substances has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802)..(b)Table of sectionsThe table of section for chapter 110A of title 18, United States Code, is amended by inserting
			 after the item relating to section 2261A the following:2261B. Interstate child endangerment..
			
